NUMBER 13-04-396-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG
                                                                                                                      

JASON BRESHEARS,                                                                Appellant,

v.

GARY JOHNSON AND 
JANIE COCKRELL,                                                                     Appellees.
                                                                                                                                      

On appeal from the 267th District Court of De Witt County, Texas.
                                                                                                                      

MEMORANDUM OPINION

Before Justices Rodriguez, Castillo and Garza 
Memorandum Opinion by Justice Garza

          Appellant, Jason Breshears, an inmate in the Texas Department of Criminal Justice-Institutional Division (“TDCJ”), filed a civil suit against appellees, TDCJ directors, Gary
Johnson and Janie Cockrell, for violations of the Texas Constitution.  Specifically, appellant
complained that he has been (1) forced to labor against his will, (2) punished multiple times
for not laboring, and (3) deprived of all compensation.  The trial court dismissed appellant’s
lawsuit for failure to state a claim.  On appeal, appellant raises four issues, arguing that the
trial court erred in dismissing his suit.  Appellees have filed a letter brief with this Court in
which they concede that the trial court improperly dismissed appellant’s suit.  Appellees
suggest that this Court should therefore reverse and remand the case to the trial court for
further proceedings.  Because appellant and appellees agree that the case was improperly
dismissed, we reverse and remand.  See Tex. R. App. P. 43.6, 47.1.  In passing we note
that appellant has invited this Court to address the merits of this case; however, we are in
no position to review a case which has not been reviewed in the first instance by the trial
court. Tex. R. App. P. 33.1(a)(1).  Any such statements to that effect would be dicta.  We
therefore decline to address appellant’s issues dealing with the merits of the case.    
 

 

                                                                               _______________________
                                                                               DORI CONTRERAS GARZA,
                                                                               Justice
 
 
Memorandum Opinion delivered and 
filed this the 5th day of May, 2005.